Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. The claim(s) recite(s) elements of a kit for a game of creating a flag.  The claims are a means of orchestrating a flag-proportioned base, visual elements, and a set of rules for playing said game which in total constitute an organization of human activity which is an abstract idea.  
4.	However, the abstract idea is not integrated into a practical application.  According to 2019 PEG, a consideration indicative of integration into a practical application includes improvements to the functioning of a computer or to any other technology or technical field (MPEP 2106.05(a)) or adding a specific limitation other than what is well-understood, routine, conventional activity, or adding unconventional steps that confine the claim to a particular application (a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (MPEP § 2106.05(d)).  Here, the flag-proportioned base, visual elements, and set of rules fail to improve computers, technologies, or technical fields nor do they add unconventional steps that confine the kit to a particular application.  From the claims, this game has generic rules to be applied to a flag-proportioned base and visual element instrumentalities.  But for the word game it is limitless what these operations are intended to produce.
5.	Conversely, considerations not indicative of integration include adding words “apply it” (or equivalent) with the judicial exception or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05(f)); adding insignificant extra-solution activity (MPEP 2106.05(g)), or generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)).  The dependent claim 4 recites a visual element in digital form suitable for use in a general purpose programmable computer which without more is indicative to applying the abstract idea on a computer.  Moreover, the visual element in digital form is non-functional as it does not but for merely being read by machinery have any functional relationship to alter or affect any aspect of the base or other visual elements or functioning of the computer.  The general purpose computer is recited so generically (no details whatsoever are provided other than in name only) that they represent no more than mere instructions to apply the judicial exception on a computer.  This claim is nothing more than an attempt to generally link the use of the abstract idea to the technological environment of a computer.  Even when the limitations are viewed in combination, the additional elements in this claim do no more than automate the kit needed to be performed, using the one of more computer components as tools.  While this type of automation is an improvement in a general sense as opposed to performance manually, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer).  Thus, Claims 1-4  lack a practical application.
6.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no recitation in the claims that there is an inventive concept (aka “significantly more”) other than said general purpose programmable computer offers nothing more than is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)).  The computing element of a general purpose computer is merely there to read digital information which is data gathering.  Data gathering ha been identified by the courts to be a routine and conventional function of computing (See MPEP 2106.05(d)(II)(receiving or transmitting data over a network, electronic recordkeeping, storing and retrieving information in memory).
7.	Lastly, taking the claims as a whole, the combination of the base, visual elements, rules, and those in digital form to be read by machinery represent mere instructions to apply the abstract idea and extra-solution activity which cannot supply an inventive concept.
8.	Dependent claims 2 and 3 recite species of visual elements and a substance which are additional instrumentalities within the abstract idea of the kit and game are extra-solution and as such fail to provide a practical application or inventive concept. 

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1-3 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by 
U.S. Pat. No. 3,574,017 to Kass.

In Reference to Claim 1
	Kass discloses a system [kit] for playing a game of making an ornamental system (“system” Col. 1. LL. 13), comprising:
a flag-proportioned base upon which one or more visual elements may be disposed (Examiner construes flag-portioned base broadly as virtually any shape can be flag-portioned.  Applicant’s Specification describes a flag shape by offering an example of 3x5 portioned base.  Yet one of skill in the art is additionally aware of burgee-shaped or triangular-shaped “flags” as in the state flag of Ohio.  Thus, flag-portioned is construed broadly to be any shape and still be called a flag.  Kass discloses an ornamental system of a flag-portioned of Fig. 1 background unit 10 Col. 4, LL. 49-60);
at least one visual element comprising a portion of a flag (Fig. 2 object 20): and
a set of rules for playing said game (Figs. 1-10 and associated texts present instructions for fabrication and assembly of the ornamental system).

In Reference to Claim 2
Kass discloses wherein said at least one visual element is provided on a substrate (Fig. 6 object 12 on object section 58).

In Reference to Claim 3
	Kass discloses further comprising a substance configured to allow said at least one visual element to be affixed to said flag-proportioned base (Figs. 4 and 6 where adhesive coating 44 is applied.  See also Col. 5 LL. 14-15 and 44-57).



Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1 and 4 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. No. 10,086,270 to Fujita.

In Reference to Claim 1
	Examiner construes the combination of claims 1 and 4 as merely playing a game on a computer.
	Fujita discloses a system [kit] for playing a game on a mobile terminal (Figs. 1 and 2), comprising:
a flag-proportioned base upon which one or more visual elements may be disposed (Examiner construes flag-portioned base broadly as virtually any shape can be flag-portioned.  Applicant’s Specification describes a flag shape by offering an example of 3x5 portioned base.  Yet one of skill in the art is additionally aware of burgee-shaped or triangular-shaped “flags” as in the state flag of Ohio.  Thus, flag-portioned is construed broadly to be any shape and still be called a flag.  Fujita discloses a virtual shape 5 of Fig. 2 on which one or more elements 6 are disposed);
at least one visual element comprising a portion of a flag (Fig. 2 parts 6): and
a set of rules for playing said game (Fig. 3A  7c instructing to complete the image).

In Reference to Claim 4
Fujita discloses at least one visual element is provided in digital form for use on a general purpose programmable computer (Fig. 2 elements are in digital form on mobile system of Fig. 6).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715